Order, Supreme Court, New York County, entered February 4, 1977, denying defendant’s motion to vacate a judgment of divorce previously entered in the within action, unanimously reversed, on the law, on the facts and in the exercise of discretion, said motion granted and the judgment vacated, without costs and without disbursements. Defendant’s answer is deemed served as of the date of the entry of the order hereon. The appeals from the orders of said court entered on December 10, 1976 and January 5, 1977, are unanimously dismissed as academic, without costs and without disbursements. In this matrimonial action, it is clear that the defendant did not abandon the defense of the action and that there was no willful default on his part. Concur—Kupferman, J. P., Capozzoli, Lane and Markewich, JJ.